NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1, 7, 9-11 and 16 in the Amendment filed October 20, 2020 have been received and considered by Examiner.

WITHDRAWN OBJECTION / REJECTIONS
The 35 U.S.C. 112 rejections of claims 1-20 have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed October 20, 2020.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a hose as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hose as claimed, including such a hose having the claimed layer structure including an 

In regard to independent claim 11, the prior art of record fails to teach or suggest a hose as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hose as claimed, including such a hose having the claimed layer structure including an inner tube, first reinforcement layer and an outer cover layer, where the inner tube or outer cover layer has a rubber compound that comprises glass beads. The closest prior art, USPN 7,281,547, teaches a hose where the middle (intermediate) layer, and not the inner tube or outer cover layer, comprises glass beads, and the matrix of the middle (intermediate) layer is thermoplastic, not rubber (although the matrix of the intermediate layer of USPN 7,281,547 includes rubber particles, the rubber of the rubber particles cannot be considered a rubber compound that comprises glass beads, because the thermoplastic includes the glass beads).

In regard to independent claim 16, the prior art of record fails to teach or suggest a hose as claimed having all structural and compositional limitations: a search of the prior art did not 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782